Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 1 of 41 PageID #: 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


HELIOS STREAMING, LLC, and
IDEAHUB, INC.,
                                                     Civil Action No. ______________
                      Plaintiffs,

       v.
                                                     JURY TRIAL DEMANDED
VUDU, INC.,

                      Defendant.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Helios Streaming, LLC (“Helios”), and Ideahub, Inc. (“Ideahub”), (collectively

“Plaintiffs”), for its Complaint against Defendant Vudu, Inc. (referred to herein as “Vudu” or

“Defendant”), alleges the following:

                                    NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                        THE PARTIES

       2.      Plaintiff Helios is a limited liability company organized under the laws of the

State of Delaware with a place of business at 9880 Irvine Center Drive, Suite 200, Irvine,

California 92618.

       3.      Plaintiff Ideahub is a corporation organized under the laws of the Republic of

Korea with a place of business at 7 Heolleungro, Seocho-gu, Seoul 06792 Republic of Korea.

       4.      Upon information and belief, Vudu is a corporation organized under the laws of

the State of Delaware with a place of business at 600 W. California Ave., Sunnyvale, California

94086. Upon information and belief, Vudu sells, offers to sell, and/or uses products and services


                                                                                      Page 1 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 2 of 41 PageID #: 5




throughout the United States, including in this judicial district, and introduces infringing

products and services into the stream of commerce knowing that they would be sold and/or used

in this judicial district and elsewhere in the United States.

                                 JURISDICTION AND VENUE

       5.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

       6.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       7.      Venue is proper in this judicial district under 28 U.S.C. § 1400(b).

       8.      This Court has personal jurisdiction over Vudu under the laws of the State of

Delaware, due at least to their substantial business in Delaware and in this judicial district,

directly or through intermediaries, including: (i) at least a portion of the infringements alleged

herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses of

conduct and/or deriving substantial revenue from goods and services provided to individuals in

the State of Delaware. Further, this Court has personal jurisdiction and proper authority to

exercise venue over Vudu because it is incorporated in Delaware and by doing so has purposely

availed itself of the privileges and benefits of the laws of the State of Delaware.

                                          BACKGROUND

       9.      This action involves eleven patents, described in detail in the counts below

(collectively, the “Asserted Patents”).

       10.     U.S. Patent No. 10,027,736 (“the ’736 patent”) claims technologies for providing

streaming Hypertext Transfer Protocol (“HTTP”) media content using adaptive streaming

methods that were developed in the early 2010s by inventors Truong Cong Thang, Jin Young

Lee, Seong Jun Bae, Jung Won Kang, Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae

Gon Kim.


                                                                                         Page 2 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 3 of 41 PageID #: 6




       11.    U.S. Patent No. 10,270,830 (“the ’830 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang and Jin Young Lee.

       12.    U.S. Patent No. 10,277,660 (“the ’660 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       13.    U.S. Patent No. 10,313,414 (“the ’414 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang and Jin Young Lee.

       14.    U.S. Patent No. 10,356,145 (“the ’145 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, and Won Ryu.

       15.    U.S. Patent No. 10,362,130 (“the ’130 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       16.    U.S. Patent No. 10,375,373 (“the ’373 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Jin Young Lee and Nam Ho Hur.

       17.    U.S. Patent No. 8,645,562 (“the ’562 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the




                                                                                   Page 3 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 4 of 41 PageID #: 7




early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       18.     U.S. Patent No. 8,909,805 (“the ’805 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       19.     U.S. Patent No. 9,325,558 (“the ’558 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       20.     U.S. Patent No. 9,467,493 (“the ’493 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       21.     The Asserted Patents were mostly invented by researchers of the Electronics and

Telecommunications Research Institute (“ETRI”), the national leader in Korea in the research

and development of information technologies. Since its inception in 1976, ETRI has developed

new technologies in 4M DRAM computer memory, CDMA and 4G LTE cellular phone

communications, LCD displays, Video Coding, and Media Transport & Delivery, the technology

at issue in this case. ETRI employs over 1,800 research/technical staff, of whom 94% hold a

post-graduate degree and 50% have earned a doctoral degree in their technological field. Over

the last five years, ETRI produced 1,524 SCI papers and has 467 standard experts, applied for a

total of 16,062 patents, has contributed 7,309 proposals that have been adopted by international




                                                                                     Page 4 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 5 of 41 PageID #: 8




and domestic standard organizations (ISO, IEC, ITU, 3GPP, JTC, IEEE etc.). Dr. Truong Cong

Thang and Dr. Jae Gon Kim among the inventors were employees of ETRI and currently

Professors in the University of Aizu, Japan, and Korea Aerospace University, respectively.

       22.     The Asserted Patents claim technologies fundamental to Dynamic Adaptive

Streaming over HTTP (“DASH”), a media-streaming model for delivering media content.

       23.     DASH technology has been standardized in the ISO/IEC 23009 standards, which

were developed and published by the International Organization for Standardization (“ISO”) and

the International Electrotechnical Commission (“IEC”).

       24.     The claimed inventions of the Asserted Patents have been incorporated into the

standard for dynamic adaptive streaming delivery of MPEG media over HTTP, ISO/IEC 23009-

1:2014, and subsequent versions of this standard (collectively, these standards are referred to

throughout as “MPEG-DASH”).

       25.     MPEG-DASH technologies, including those of the claimed inventions of the

Asserted Patents, facilitate high-quality streaming of media content by breaking media content—

a movie, for example—into smaller parts that are each made available at a variety of bitrates. As

a user plays back downloaded parts of the media content, the user’s device employs an algorithm

to select subsequent media parts with the highest possible bitrate that can be downloaded in time

for playback without causing delays in the user’s viewing and listening experience.

       26.     The MPEG-DASH standard, including the claimed inventions of the Asserted

Patents, therefore enables high-quality streaming of media content over the internet delivered

from conventional HTTP web servers, which was not previously possible on a large scale with

prior art techniques and devices.




                                                                                      Page 5 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 6 of 41 PageID #: 9




          27.   Between approximately June and August of 2018, Plaintiff Ideahub acquired the

Asserted Patents.

          28.   In or about August of 2018, Plaintiff Helios obtained an exclusive license to the

Asserted Patents.

                COUNT I – INFRINGEMENT OF U.S. PATENT NO. 10,027,736

          29.   The allegations set forth in the foregoing paragraphs 1 through 28 are

incorporated into this First Claim for Relief.

          30.   On July 17, 2018, the ’736 patent was duly and legally issued by the United States

Patent and Trademark Office under the title “Apparatus and Method for Providing Streaming

Content.” A true and correct copy of the ’736 patent is attached as Exhibit 1.

          31.   Ideahub is the assignee and owner of the right, title, and interest in and to the ’736

patent.

          32.   Helios holds the exclusive right to assert all causes of action arising under the

’736 patent and the right to collect any remedies for infringement of it.

          33.   Upon information and belief, Vudu has and continues to directly infringe at least

claims 9, 12, 13, 14, 15, and 16, and to induce the direct infringement of at least claims 1, 4, 5, 6,

7, and 8 of the ’736 patent by selling, offering to sell, making, using, and/or providing and

causing to be used streaming media content in accordance with the MPEG-DASH standard (the

“Accused Instrumentalities”), including one or more videos on demand (“VOD”) such as those

available at https://www.vudu.com/content/movies/home, as set forth in detail in the preliminary

and exemplary claim chart attached as Exhibit 2.

          34.   Upon information and belief, the Accused Instrumentalities perform methods for

providing media content by a server performed by a processor, the method comprising: receiving

a request for a segment of the media content using a URL of the segment from a terminal, the


                                                                                         Page 6 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 7 of 41 PageID #: 10




URL being generated based on the selected BaseURL element; providing the segment to the

terminal, wherein the terminal selects a BaseURL element from the multiple BaseURL elements

based on the metadata of the media content, wherein the metadata is Media Presentation

Description (MPD), wherein the MPD describes one or more periods, wherein the period

includes one or more groups, wherein the group includes one or more representation, wherein the

representation includes one or more segments of the media content, wherein the receiver receives

identical segments that are accessible at multiple locations indicated by URLs resolved with

respect to the respective BaseURL elements, and a first BaseURL element among BaseURL

elements is used as a base Universal Resource Indicator (URI).

       35.     Upon information and belief, the Accused Instrumentalities perform methods for

receiving media content in a terminal performed by a processor, the method comprising:

receiving metadata of media content, the metadata comprising an attribute with multiple

BaseURL elements, selecting a BaseURL element from the multiple BaseURL elements; sending

a request for a segment of the media content using a URL of the segment to a server, the URL

being generated based on the selected BaseURL element; receiving the segment from the server,

wherein the metadata is Media Presentation Description (MPD), wherein the MPD describes one

or more periods, wherein the period includes one or more groups, wherein the group includes

one or more representation, wherein the representation includes one or more segments of the

media content, wherein the receiver receives identical segments that are accessible at multiple

locations indicated by URLs resolved with respect to the respective BaseURL elements, and a

first BaseURL element among the BaseURL elements is used as a base Universal Resource

Indicator (URI).




                                                                                     Page 7 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 8 of 41 PageID #: 11




        36.     On information and belief, the Accused Instrumentalities have been used to

infringe and continue to directly infringe at least claims 1, 4, 5, 6, 7, 8, 9, 12, 13, 14, 15, and 16

of the ’736 patent during the pendency of the ’736 patent.

        37.     Since at least the time of receiving this Complaint Vudu has had actual notice that

it is directly infringing and/or inducing others to infringe the ’736 patent.

        38.     On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendant’s partners, clients, customers, and end users

across the country and in this District.

        39.     Upon information and belief, since at least the time of receiving this Complaint

Vudu has induced and continues to induce others to infringe at least claims 1, 4, 5, 6, 7, and 8 of

the ’736 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or

willful blindness, actively aiding and abetting others to infringe, including but not limited to

Vudu’s partners and customers, whose use of the Accused Instrumentalities constitutes direct

infringement of at least claims 1, 4, 5, 6, 7, and 8 of the ’736 patent.

        40.     In particular, Vudu’s actions that aid and abet others such as their partners and

customers to infringe include distributing the Accused Instrumentalities and providing materials

and/or services related to the Accused Instrumentalities. On information and belief, Vudu has

engaged in such actions with specific intent to cause infringement or with willful blindness to the

resulting infringement because Vudu has had actual knowledge of the ’736 patent and that its

acts were inducing infringement of the ’736 patent since at least the time of receiving this

Complaint.

        41.     Helios first notified Vudu of Plaintiffs’ DASH patent portfolio and Vudu’s

infringement of the patents in that portfolio via a letter dated August 23, 2018.




                                                                                          Page 8 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 9 of 41 PageID #: 12




           42.    Helios attempted to contact Vudu about Vudu’s infringement of Plaintiffs’ DASH

patents two additional times over the next month. Vudu responded in or around October 2018

with a short letter stating that Vudu would investigate the matter and respond in due course.

           43.    From October 2018 to March 2019, Helios made several attempts to engage Vudu

in good-faith discussion to no avail, including several failed attempts to enter into a standard

non-disclosure agreement (“NDA”) with Vudu to facilitate free discussion between the parties.

           44.    In approximately late-February 2019, at Vudu’s request, Helios promptly

provided additional information, namely evidence of the conveyance of an exclusive license

from Ideahub to Helios.

           45.    Despite the passage of nearly one year, Vudu has avoided participating in

substantive licensing discussions with Helios and continues to infringe and/or to induce the

infringement of the patents in Plaintiffs’ DASH portfolio.

           46.    On information and belief, Vudu’s infringement has been and continues to be

willful.

           47.    Plaintiffs have been harmed by Vudu’s infringing activities.

                 COUNT II – INFRINGEMENT OF U.S. PATENT NO. 10,270,830

           48.    The allegations set forth in the foregoing paragraphs 1 through 47 are

incorporated into this Second Claim for Relief.

           49.    On April 23, 2019, the ’830 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Apparatus and Method for Providing

Streaming Content Using Representations.” A true and correct copy of the ’830 patent is

attached as Exhibit 3.

           50.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’830

patent.


                                                                                           Page 9 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 10 of 41 PageID #: 13




        51.     Helios holds the exclusive right to assert all causes of action arising under the

 ’830 patent and the right to collect any remedies for infringement of it.

        52.     Upon information and belief, Vudu has and continues to directly infringe at least

 claims 8, 12, and 13, and to induce the direct infringement of at least claims 1, 5, 6, 15, and 18 of

 the ’830 patent by selling, offering to sell, making, using, and/or providing and causing to be

 used streaming media content in accordance with the MPEG-DASH standard (the “Accused

 Instrumentalities”), including one or more videos on demand (“VOD”) such as those available at

 https://www.vudu.com/content/movies/home, as set forth in detail in the preliminary and

 exemplary claim chart attached as Exhibit 4.

        53.     Upon information and belief, the Accused Instrumentalities perform methods of

 providing media content performed by a server or multiple servers, comprising: transmitting a

 Media Presentation Description (MPD) of a media content to a client; receiving a request, from

 the client, for a segment of the media content; transmitting the media content to the client,

 wherein the MPD includes one or more periods, wherein each of the periods includes one or

 more adaptation sets, wherein each of the adaptation sets includes one or more representations,

 wherein each of the representations includes one or more segments, wherein the MPD includes

 one or more attributes or elements that are common to each of the periods, each of the adaptation

 sets, each of the representations, and each of the segments, wherein the period includes one or

 more attributes or elements that are common to each of the adaptation sets, each of the

 representations, and each of the segments for that period, wherein the adaptation set includes one

 or more attributes or elements that are common to each of the representations and each of the

 segments for that adaptation set, and wherein the representation includes one or more attributes

 or elements that are common to each of the segments for that representation.




                                                                                        Page 10 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 11 of 41 PageID #: 14




        54.     Upon information and belief, the Accused Instrumentalities perform methods of

 providing media content performed by a DASH (Dynamic Adaptive Streaming over HTTP)

 client, the method comprising: receiving a Media Presentation Description (MPD) of a media

 content; and accessing segments of the media content based on information provided by the

 MPD, wherein the MPD includes one or more periods, wherein each of the periods includes one

 or more adaptation sets, wherein each of the adaptation sets includes one or more

 representations, wherein each of the representations includes one or more segments, wherein the

 MPD includes one or more attributes or elements that are common to each of the periods, each of

 the adaptation sets, each of the representations, and each of the segments, wherein the period

 includes one or more attributes or elements that are common to each of the adaptation sets, each

 of the representations, and each of the segments for that period, wherein the adaptation set

 includes one or more attributes or elements that are common to each of the representations and

 each of the segments for that adaptation set, and wherein the representation includes one or more

 attributes or elements that are common to each of the segments for that representation.

        55.     On information and belief, the Accused Instrumentalities have been used to

 infringe and continue to directly infringe at least claims 1, 5, 6, 8, 12, 13, 15, and 18 of the ’830

 patent during the pendency of the ’830 patent.

        56.     Since at least the time of receiving this Complaint Vudu has had actual notice that

 it is directly infringing and/or inducing others to infringe the ’830 patent.

        57.     On information and belief, the Accused Instrumentalities are used, marketed,

 provided to, and/or used by or for each of Defendant’s partners, clients, customers, and end users

 across the country and in this District.




                                                                                         Page 11 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 12 of 41 PageID #: 15




        58.     Upon information and belief, since at least the time of receiving this Complaint,

 Vudu has induced and continues to induce others to infringe at least claims 1, 5, 6, 15, and 18 of

 the ’830 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or

 willful blindness, actively aiding and abetting others to infringe, including but not limited to

 Vudu’s partners and customers, whose use of the Accused Instrumentalities constitutes direct

 infringement of at least claims 1, 5, 6, 15, and 18 of the ’830 patent.

        59.     In particular, Vudu’s actions that aid and abet others such as their partners and

 customers to infringe include distributing the Accused Instrumentalities and providing materials

 and/or services related to the Accused Instrumentalities. On information and belief, Vudu has

 engaged in such actions with specific intent to cause infringement or with willful blindness to the

 resulting infringement because Vudu has had actual knowledge of the ’830 patent and that its

 acts were inducing infringement of the ’830 patent since at least the time of receiving this

 Complaint.

        60.     Helios first notified Vudu of Plaintiffs’ DASH patent portfolio and Vudu’s

 infringement of the patents in that portfolio via a letter dated August 23, 2018.

        61.     Helios attempted to contact Vudu about Vudu’s infringement of Plaintiffs’ DASH

 patents two additional times over the next month. Vudu responded in or around October 2018

 with a short letter stating that Vudu would investigate the matter and respond in due course.

        62.     From October 2018 to March 2019, Helios made several attempts to engage Vudu

 in good-faith discussion to no avail, including several failed attempts to enter into a standard

 non-disclosure agreement (“NDA”) with Vudu to facilitate free discussion between the parties.




                                                                                        Page 12 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 13 of 41 PageID #: 16




            63.    In approximately late-February 2019, at Vudu’s request, Helios promptly

 provided additional information, namely evidence of the conveyance of an exclusive license

 from Ideahub to Helios.

            64.    Despite the passage of nearly one year, Vudu has avoided participating in

 substantive licensing discussions with Helios and continues to infringe and/or to induce the

 infringement of the patents in Plaintiffs’ DASH portfolio.

            65.    On information and belief, Vudu’s infringement has been and continues to be

 willful.

            66.    Plaintiffs have been harmed by Vudu’s infringing activities.

                  COUNT III – INFRINGEMENT OF U.S. PATENT NO. 10,277,660

            67.    The allegations set forth in the foregoing paragraphs 1 through 66 are

 incorporated into this Third Claim for Relief.

            68.    On April 30, 2019, the ’660 patent was duly and legally issued by the United

 States Patent and Trademark Office under the title “Apparatus and Method for Providing

 Streaming Content.” A true and correct copy of the ’660 patent is attached as Exhibit 5.

            69.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’660

 patent.

            70.    Helios holds the exclusive right to assert all causes of action arising under the

 ’660 patent and the right to collect any remedies for infringement of it.

            71.    Upon information and belief, Vudu has and continues to directly infringe at least

 claims 1, 2, 3, 4, 8, 10, 20, and 21 and to induce the direct infringement of at least claims 11, 12,

 13, 14, and 18 of the ’660 patent by selling, offering to sell, making, using, and/or providing and

 causing to be used streaming media content in accordance with the MPEG-DASH standard (the

 “Accused Instrumentalities”), including one or more videos on demand (“VOD”) such as those


                                                                                          Page 13 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 14 of 41 PageID #: 17




 available at https://www.vudu.com/content/movies/home, as set forth in detail in the preliminary

 and exemplary claim chart attached as Exhibit 6.

         72.     Upon information and belief, the Accused Instrumentalities perform methods for

 providing a media content performed by a server or multiple servers, comprising: receiving, from

 a client, a Uniform Resource Locator (URL) request for a segment of the media content based on

 metadata of the media content, wherein the metadata comprises multiple BaseURL elements and

 wherein identical segments are accessible at locations indicated by URLs resolved with respect

 to the multiple BaseURL elements; and sending the requested segment of the media content to

 the client, wherein the URL of the requested segment is generated based on a selected BaseURL

 element among the multiple BaseURL elements.

         73.     Upon information and belief, the Accused Instrumentalities perform methods of

 providing a media content performed by a client, comprising: transmitting to a server, a request

 for a segment of the media content based on a metadata, wherein the metadata comprises

 multiple BaseURL elements and wherein identical segments are accessible at locations indicated

 by URLs resolved with respect to the multiple BaseURL elements; and receiving the requested

 segment of the media content from the server, wherein the URL of the requested segment is

 generated based on a selected BaseURL element among the multiple BaseURL elements.

         74.     On information and belief, the Accused Instrumentalities have been used to

 infringe and continue to directly infringe at least claims 1, 2, 3, 4, 8, 10, 11, 12, 13, 14, 18, 20,

 and 21 of the ’660 patent during the pendency of the ’660 patent.

         75.     Since at least the time of receiving this Complaint Vudu has had actual notice that

 it is directly infringing and/or inducing others to infringe the ’660 patent.




                                                                                          Page 14 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 15 of 41 PageID #: 18




        76.     On information and belief, the Accused Instrumentalities are used, marketed,

 provided to, and/or used by or for each of Defendant’s partners, clients, customers, and end users

 across the country and in this District.

        77.     Upon information and belief, since at least the time of receiving this Complaint,

 Vudu has induced and continues to induce others to infringe at least claims 11, 12, 13, 14, and 18

 of the ’660 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or

 willful blindness, actively aiding and abetting others to infringe, including but not limited to

 Vudu’s partners and customers, whose use of the Accused Instrumentalities constitutes direct

 infringement of at least claims 11, 12, 13, 14, and 18 of the ’660 patent.

        78.     In particular, Vudu’s actions that aid and abet others such as their partners and

 customers to infringe include distributing the Accused Instrumentalities and providing materials

 and/or services related to the Accused Instrumentalities. On information and belief, Vudu has

 engaged in such actions with specific intent to cause infringement or with willful blindness to the

 resulting infringement because Vudu has had actual knowledge of the ’660 patent and that its

 acts were inducing infringement of the ’660 patent since at least the time of receiving this

 Complaint.

        79.     Helios first notified Vudu of Plaintiffs’ DASH patent portfolio and Vudu’s

 infringement of the patents in that portfolio via a letter dated August 23, 2018.

        80.     Helios attempted to contact Vudu about Vudu’s infringement of Plaintiffs’ DASH

 patents two additional times over the next month. Vudu responded in or around October 2018

 with a short letter stating that Vudu would investigate the matter and respond in due course.




                                                                                        Page 15 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 16 of 41 PageID #: 19




            81.    From October 2018 to March 2019, Helios made several attempts to engage Vudu

 in good-faith discussion to no avail, including several failed attempts to enter into a standard

 non-disclosure agreement (“NDA”) with Vudu to facilitate free discussion between the parties.

            82.    In approximately late-February 2019, at Vudu’s request, Helios promptly

 provided additional information, namely evidence of the conveyance of an exclusive license

 from Ideahub to Helios.

            83.    Despite the passage of nearly one year, Vudu has avoided participating in

 substantive licensing discussions with Helios and continues to infringe and/or to induce the

 infringement of the patents in Plaintiffs’ DASH portfolio.

            84.    On information and belief, Vudu’s infringement has been and continues to be

 willful.

            85.    Plaintiffs have been harmed by Vudu’s infringing activities.

                  COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 10,313,414

            86.    The allegations set forth in the foregoing paragraphs 1 through 85 are

 incorporated into this Fourth Claim for Relief.

            87.    On June 4, 2019, the ’414 patent was duly and legally issued by the United States

 Patent and Trademark Office under the title “Apparatus and Method for Providing Streaming

 Content Using Representations.” A true and correct copy of the ’414 patent is attached as

 Exhibit 7.

            88.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’414

 patent.

            89.    Helios holds the exclusive right to assert all causes of action arising under the

 ’414 patent and the right to collect any remedies for infringement of it.




                                                                                          Page 16 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 17 of 41 PageID #: 20




        90.     Upon information and belief, Vudu has and continues to directly infringe at least

 claims 11, 12, 17, 18, 19, and 20 and to induce the direct infringement of at least claims 1, 2, 7,

 8, 9, and 10 of the ’414 patent by selling, offering to sell, making, using, and/or providing and

 causing to be used streaming media content in accordance with the MPEG-DASH standard (the

 “Accused Instrumentalities”), including one or more videos on demand (“VOD”) such as those

 available at https://www.vudu.com/content/movies/home, as set forth in detail in the preliminary

 and exemplary claim chart attached as Exhibit 8.

        91.     Upon information and belief, the Accused Instrumentalities perform methods of

 providing media content performed by a server or multiple servers, comprising: transmitting a

 Media Presentation Description (MPD) of a media content to a client; receiving a request, from

 the client, for a segment of the media content; transmitting the media content to the client,

 wherein the MPD includes one or more periods, wherein each of the periods includes one or

 more adaptation sets, wherein each of the adaptation sets includes one or more representations,

 wherein each of the representations includes one or more segments, wherein the MPD, the

 period, the adaptation set, the representation or the segments includes one or more attributes or

 elements, and, wherein the adaptation set includes one or more attributes or elements that are

 common to each of the representations for that adaptation set.

        92.     Upon information and belief, the Accused Instrumentalities perform methods of

 providing media content performed by a DASH (Dynamic Adaptive Streaming over HTTP)

 client, the method comprising: receiving a Media Presentation Description (MPD) of a media

 content; and accessing segments of the media content based on information provided by the

 MPD, wherein the MPD includes one or more periods, wherein each of the periods includes one

 or more adaptation sets, wherein each of the adaptation sets includes one or more




                                                                                        Page 17 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 18 of 41 PageID #: 21




 representations, wherein each of the representations includes one or more segments, wherein the

 MPD, the period, the adaptation set, the representation, or the segments includes one or more

 attributes or elements, and wherein the adaptation set includes one or more attributes or elements

 that are common to each of the representations for that adaptation set.

         93.     On information and belief, the Accused Instrumentalities have been used to

 infringe and continue to directly infringe at least claims 1, 2, 7, 8, 9, 10, 11, 12, 17, 18, 19, and

 20 of the ’414 patent during the pendency of the ’414 patent.

         94.     Since at least the time of receiving this Complaint Vudu has had actual notice that

 it is directly infringing and/or inducing the infringement of the ’414 patent.

         95.     On information and belief, the Accused Instrumentalities are used, marketed,

 provided to, and/or used by or for each of Defendant’s partners, clients, customers, and end users

 across the country and in this District.

         96.     Upon information and belief, since at least the time of receiving this Complaint,

 Vudu has induced and continues to induce others to infringe at least claims 1, 2, 7, 8, 9, and 10

 of the ’414 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or

 willful blindness, actively aiding and abetting others to infringe, including but not limited to

 Vudu’s partners and customers, whose use of the Accused Instrumentalities constitutes direct

 infringement of at least claims 1, 2, 7, 8, 9, and 10 of the ’414 patent.

         97.     In particular, Vudu’s actions that aid and abet others such as their partners and

 customers to infringe include distributing the Accused Instrumentalities and providing materials

 and/or services related to the Accused Instrumentalities. On information and belief, Vudu has

 engaged in such actions with specific intent to cause infringement or with willful blindness to the

 resulting infringement because Vudu has had actual knowledge of the ’414 patent and that its




                                                                                          Page 18 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 19 of 41 PageID #: 22




 acts were inducing infringement of the ’414 patent since at least the time of receiving this

 Complaint.

            98.     Helios first notified Vudu of Plaintiffs’ DASH patent portfolio and Vudu’s

 infringement of the patents in that portfolio via a letter dated August 23, 2018.

            99.     Helios attempted to contact Vudu about Vudu’s infringement of Plaintiffs’ DASH

 patents two additional times over the next month. Vudu responded in or around October 2018

 with a short letter stating that Vudu would investigate the matter and respond in due course.

            100.    From October 2018 to March 2019, Helios made several attempts to engage Vudu

 in good-faith discussion to no avail, including several failed attempts to enter into a standard

 non-disclosure agreement (“NDA”) with Vudu to facilitate free discussion between the parties.

            101.    In approximately late-February 2019, at Vudu’s request, Helios promptly

 provided additional information, namely evidence of the conveyance of an exclusive license

 from Ideahub to Helios.

            102.    Despite the passage of nearly one year, Vudu has avoided participating in

 substantive licensing discussions with Helios and continues to infringe and/or to induce the

 infringement of the patents in Plaintiffs’ DASH portfolio.

            103.    On information and belief, Vudu’s infringement has been and continues to be

 willful.

            104.    Plaintiffs have been harmed by Vudu’s infringing activities.

                   COUNT V – INFRINGEMENT OF U.S. PATENT NO. 10,356,145

            105.    The allegations set forth in the foregoing paragraphs 1 through 104 are

 incorporated into this Fifth Claim for Relief.




                                                                                         Page 19 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 20 of 41 PageID #: 23




           106.   On July 16, 2019, the ’145 Patent was duly and legally issued by the United

 States Patent and Trademark Office under the title “Method and Device for Providing Streaming

 Content.” A true and correct copy of the ’145 patent is attached as Exhibit 9.

           107.   Ideahub is the assignee and owner of the right, title, and interest in and to the ’145

 patent.

           108.   Helios holds the exclusive right to assert all causes of action arising under the

 ’145 patent and the right to collect any remedies for infringement of it.

           109.   Upon information and belief, Vudu has and continues to directly infringe at least

 claims 1, 2, 11, 12, 13, 14, 15, and 16, and to induce the direct infringement of at least claims 3,

 4, 5, 6, 7, 8, 9, and 10 of the ’145 patent by selling, offering to sell, making, using, and/or

 providing and causing to be used streaming media content (the “Accused Instrumentalities”),

 including one or more videos on demand (“VOD”) such as those available at

 https://www.vudu.com/content/movies/home, as set forth in detail in the preliminary and

 exemplary claim chart attached as Exhibit 10.

           110.   Upon information and belief, the Accused Instrumentalities perform methods of

 providing media content performed by a server or multiple servers, comprising: receiving a

 request for the media content from a client based on a media presentation description (MPD)

 with respect to the media content; and providing a segment of media content through streaming

 to the client in response to the request, wherein the MPD includes one or more periods, wherein

 the period includes one or more groups, wherein the group includes one or more representations,

 wherein the representation includes one or more segments, wherein the group includes one or

 more group elements for each of the groups, and wherein a group element provides a summary

 of values of all representations with a group.




                                                                                         Page 20 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 21 of 41 PageID #: 24




         111.    Upon information and belief, the Accused Instrumentalities perform methods of

 providing media content performed by a client, the method comprising: transmitting a request for

 the media content to a server based on a media presentation description (MPD) with respect to

 the media content; and receiving a segment of media content through streaming from the server

 in response to the request, wherein the MPD includes one or more periods, wherein the period

 includes one or more groups, wherein the group includes one or more representations, wherein

 the representation includes one or more segments, wherein the group includes one or more group

 elements for each of the groups, and wherein a group element provides a summary of values of

 all representations within a group.

         112.    On information and belief, the Accused Instrumentalities have been used to

 infringe and continue to directly infringe at least claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14,

 15, and 16 of the ’145 patent during the pendency of the ’145 patent.

         113.    Since at least the time of receiving this Complaint Vudu has had actual notice that

 it is directly infringing and/or inducing the infringement of the ’145 patent.

         114.    On information and belief, the Accused Instrumentalities are used, marketed,

 provided to, and/or used by or for each of Defendant’s partners, clients, customers, and end users

 across the country and in this District.

         115.    Upon information and belief, since at least the time of receiving this Complaint,

 Vudu has induced and continues to induce others to infringe at least claims 3, 4, 5, 6, 7, 8, 9, and

 10 of the ’145 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent

 or willful blindness, actively aiding and abetting others to infringe, including but not limited to

 Vudu’s partners and customers, whose use of the Accused Instrumentalities constitutes direct

 infringement of at least claims 3, 4, 5, 6, 7, 8, 9, and 10 of the ’145 patent.




                                                                                           Page 21 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 22 of 41 PageID #: 25




            116.   In particular, Vudu’s actions that aid and abet others such as their partners and

 customers to infringe include distributing the Accused Instrumentalities and providing materials

 and/or services related to the Accused Instrumentalities. On information and belief, Vudu has

 engaged in such actions with specific intent to cause infringement or with willful blindness to the

 resulting infringement because Vudu has had actual knowledge of the ’145 patent and that its

 acts were inducing infringement of the ’145 patent since at least the time of receiving this

 Complaint.

            117.   Helios first notified Vudu of Plaintiffs’ DASH patent portfolio and Vudu’s

 infringement of the patents in that portfolio via a letter dated August 23, 2018.

            118.   Helios attempted to contact Vudu about Vudu’s infringement of Plaintiffs’ DASH

 patents two additional times over the next month. Vudu responded in or around October 2018

 with a short letter stating that Vudu would investigate the matter and respond in due course.

            119.   From October 2018 to March 2019, Helios made several attempts to engage Vudu

 in good-faith discussion to no avail, including several failed attempts to enter into a standard

 non-disclosure agreement (“NDA”) with Vudu to facilitate free discussion between the parties.

            120.   In approximately late-February 2019, at Vudu’s request, Helios promptly

 provided additional information, namely evidence of the conveyance of an exclusive license

 from Ideahub to Helios.

            121.   Despite the passage of nearly one year, Vudu has avoided participating in

 substantive licensing discussions with Helios and continues to infringe and/or to induce the

 infringement of the patents in Plaintiffs’ DASH portfolio.

            122.   On information and belief, Vudu’s infringement has been and continues to be

 willful.




                                                                                         Page 22 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 23 of 41 PageID #: 26




           123.    Plaintiffs have been harmed by Vudu’s infringing activities.

                  COUNT VI – INFRINGEMENT OF U.S. PATENT NO. 10,362,130

           124.    The allegations set forth in the foregoing paragraphs 1 through 123 are

 incorporated into this Sixth Claim for Relief.

           125.    On July 23, 2019, the ’130 patent was duly and legally issued by the United States

 Patent and Trademark Office under the title “Apparatus and Method for Providing Streaming

 Contents.” A true and correct copy of the ’130 patent is attached as Exhibit 11.

           126.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’130

 patent.

           127.    Helios holds the exclusive right to assert all causes of action arising under the

 ’130 patent and the right to collect any remedies for infringement of it.

           128.    Upon information and belief, Vudu has and continues to directly infringe at least

 claims 1, 2, 4, and 5 of the ’130 patent by selling, offering to sell, making, using, and/or

 providing and causing to be used streaming media content in accordance with the MPEG-DASH

 standard (the “Accused Instrumentalities”), including one or more videos on demand (“VOD”)

 such as those available at https://www.vudu.com/content/movies/home, as set forth in detail in

 the preliminary and exemplary claim chart attached as Exhibit 12.

           129.    Upon information and belief, the Accused Instrumentalities perform methods of

 providing media content performed by a processor in a server, the method comprising: receiving

 a request for the media content from a client; transmitting the media to the client based on a

 Media Presentation Description (MPD) of the media content, wherein the MPD comprises one or

 more periods, wherein the period comprises one or more groups, wherein the group comprises

 one or more representations, wherein the representation comprises one or more segments,

 wherein the representation includes bandwidth attribute related to bandwidth for a hypothetical


                                                                                          Page 23 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 24 of 41 PageID #: 27




 constant bitrate channel in bits per second (bps), wherein the client is assured of having enough

 data continuously playout after buffering for minbuffertime, when the representation is delivered

 to the client, wherein the segment includes sub-segments indexed by segment index, wherein the

 MPD includes at least one of (i) frame rate, or (ii) timescale describing the number of time units

 in one second.

        130.      On information and belief, the Accused Instrumentalities have infringed and

 continue to directly infringe at least claims 1, 2, 4, and 5 of the ’130 patent during the pendency

 of the ’130 patent.

        131.      Since at least the time of receiving this Complaint Vudu has had actual notice that

 it is directly infringing and/or inducing the infringement of the ’130 patent.

        132.      On information and belief, the Accused Instrumentalities are used, marketed,

 provided to, and/or used by or for each of Defendant’s partners, clients, customers, and end users

 across the country and in this District.

        133.      Helios first notified Vudu of Plaintiffs’ DASH patent portfolio and Vudu’s

 infringement of the patents in that portfolio via a letter dated August 23, 2018.

        134.      Helios attempted to contact Vudu about Vudu’s infringement of Plaintiffs’ DASH

 patents two additional times over the next month. Vudu responded in or around October 2018

 with a short letter stating that Vudu would investigate the matter and respond in due course.

        135.      From October 2018 to March 2019, Helios made several attempts to engage Vudu

 in good-faith discussion to no avail, including several failed attempts to enter into a standard

 non-disclosure agreement (“NDA”) with Vudu to facilitate free discussion between the parties.




                                                                                       Page 24 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 25 of 41 PageID #: 28




            136.    In approximately late-February 2019, at Vudu’s request, Helios promptly

 provided additional information, namely evidence of the conveyance of an exclusive license

 from Ideahub to Helios.

            137.    Despite the passage of nearly one year, Vudu has avoided participating in

 substantive licensing discussions with Helios and continues to infringe and/or to induce the

 infringement of the patents in Plaintiffs’ DASH portfolio.

            138.    On information and belief, Vudu’s infringement has been and continues to be

 willful.

            139.    Plaintiffs have been harmed by Vudu’s infringing activities.

                   COUNT VII – INFRINGEMENT OF U.S. PATENT NO. 10,375,373

            140.    The allegations set forth in the foregoing paragraphs 1 through 139 are

 incorporated into this Seventh Claim for Relief.

            141.    On August 6, 2019, the ’373 patent was duly and legally issued by the United

 States Patent and Trademark Office under the title “Method and Apparatus for Encoding Three-

 Dimensional (3D) Content.” A true and correct copy of the ’373 patent is attached as Exhibit 13.

            142.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’373

 patent.

            143.    Helios holds the exclusive right to assert all causes of action arising under the

 ’373 patent and the right to collect any remedies for infringement of it.

            144.    Upon information and belief, Vudu has and continues to directly infringe at least

 claims 1, 2, 5, 6, 7, 8, 9, 10, 13, 14, 15, and 16, and to induce the direct infringement of at least

 claims 17, 18, 21, 22, 23, and 24 of the ’373 patent by selling, offering to sell, making, using,

 and/or providing and causing to be used streaming media content in accordance with the MPEG-

 DASH standard (the “Accused Instrumentalities”), including one or more videos on demand


                                                                                           Page 25 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 26 of 41 PageID #: 29




 (“VOD”) such as those available at https://www.vudu.com/content/movies/home, as set forth in

 detail in the preliminary and exemplary claim chart attached as Exhibit 14.

        145.    Upon information and belief, the Accused Instrumentalities perform methods of

 adaptive streaming service performed by a server or multiple servers, the method comprising:

 receiving a request, from a client, for a segment of a media content based on metadata of the

 media content, wherein the metadata is a Media Presentation Description (MPD), and wherein

 the MPD is a description of a media presentation related to the media content; and providing the

 media content based on the request, wherein the MPD includes at least one period, wherein each

 period includes at least one adaptation set comprising a media content component, wherein each

 adaptation set includes at least one representation, wherein each representation includes at least

 one segment, and wherein the MPD provides information that enables the client to switch from

 one representation to another representation to adapt to a network condition.

        146.    Upon information and belief, the Accused Instrumentalities perform methods of

 providing adaptive streaming services performed by a client, the methods comprising:

 transmitting a request, to a server or multiple servers, for a segment of a media content based on

 metadata of the media content, wherein the metadata is a Media Presentation Description (MPD),

 and wherein the MPD is a description of a media presentation related to the media content; and

 receiving the media content, based on the request, from the server or multiple servers, wherein

 the MPD includes at least one period, wherein each period includes at least one adaptation set

 comprising a media content component, wherein each adaptation set includes at least one

 representation, wherein each representation includes at least one segment, and wherein the MPD

 provides information that enables the client to switch from one representation to another

 representation to adapt to a network condition.




                                                                                       Page 26 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 27 of 41 PageID #: 30




         147.    On information and belief, the Accused Instrumentalities have been used to

 infringe and continue to directly infringe at least claims 1, 2, 5, 6, 7, 8, 9, 10, 13, 14, 15, 16, 17,

 18, 21, 22, 23, and 24 of the ’373 patent during the pendency of the ’373 patent.

         148.    Since at least the time of receiving this Complaint Vudu has had actual notice that

 it is directly infringing and/or inducing the infringement of the ’373 patent.

         149.    On information and belief, the Accused Instrumentalities are used, marketed,

 provided to, and/or used by or for each of Defendant’s partners, clients, customers, and end users

 across the country and in this District.

         150.    Upon information and belief, since at least the time of receiving this Complaint,

 Vudu has induced and continues to induce others to infringe at least claims 17, 18, 21, 22, 23,

 and 24 of the ’373 patent under 35 U.S.C. § 271(b) by, among other things, and with specific

 intent or willful blindness, actively aiding and abetting others to infringe, including but not

 limited to Vudu’s partners and customers, whose use of the Accused Instrumentalities constitutes

 direct infringement of at least claims 17, 18, 21, 22, 23, and 24 of the ’373 patent.

         151.    In particular, Vudu’s actions that aid and abet others such as their partners and

 customers to infringe include distributing the Accused Instrumentalities and providing materials

 and/or services related to the Accused Instrumentalities. On information and belief, Vudu has

 engaged in such actions with specific intent to cause infringement or with willful blindness to the

 resulting infringement because Vudu has had actual knowledge of the ’373 patent and that its

 acts were inducing infringement of the ’373 patent since at least the time of receiving this

 Complaint.

         152.    Helios first notified Vudu of Plaintiffs’ DASH patent portfolio and Vudu’s

 infringement of the patents in that portfolio via a letter dated August 23, 2018.




                                                                                           Page 27 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 28 of 41 PageID #: 31




            153.    Helios attempted to contact Vudu about Vudu’s infringement of Plaintiffs’ DASH

 patents two additional times over the next month. Vudu responded in or around October 2018

 with a short letter stating that Vudu would investigate the matter and respond in due course.

            154.    From October 2018 to March 2019, Helios made several attempts to engage Vudu

 in good-faith discussion to no avail, including several failed attempts to enter into a standard

 non-disclosure agreement (“NDA”) with Vudu to facilitate free discussion between the parties.

            155.    In approximately late-February 2019, at Vudu’s request, Helios promptly

 provided additional information, namely evidence of the conveyance of an exclusive license

 from Ideahub to Helios.

            156.    Despite the passage of nearly one year, Vudu has avoided participating in

 substantive licensing discussions with Helios and continues to infringe and/or to induce the

 infringement of the patents in Plaintiffs’ DASH portfolio.

            157.    On information and belief, Vudu’s infringement has been and continues to be

 willful.

            158.    Plaintiffs have been harmed by Vudu’s infringing activities.

                   COUNT VIII – INFRINGEMENT OF U.S. PATENT NO. 8,645,562

            159.    The allegations set forth in the foregoing paragraphs 1 through 158 are

 incorporated into this Eighth Claim for Relief.

            160.    On February 4, 2014, the ’562 patent was duly and legally issued by the United

 States Patent and Trademark Office under the title “Apparatus and Method for Providing

 Streaming Content.” A true and correct copy of the ’373 patent is attached as Exhibit 15.

            161.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’562

 patent.




                                                                                           Page 28 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 29 of 41 PageID #: 32




         162.    Helios holds the exclusive right to assert all causes of action arising under the

 ’562 patent and the right to collect any remedies for infringement of it.

         163.    Upon information and belief, Vudu has and continues to induce the direct

 infringement of at least claims 1, 2, 4, 5, 7, and 8 of the ’562 patent by selling, offering to sell,

 making, using, and/or providing and causing to be used streaming media content in accordance

 with the MPEG-DASH standard (the “Accused Instrumentalities”), including one or more videos

 on demand (“VOD”) such as those available at https://www.vudu.com/content/movies/home.

 The preliminary claim chart attached as Exhibit 16 sets forth an exemplary instance of such

 direct infringement.

         164.    Upon information and belief, the Accused Instrumentalities are used to perform

 methods for providing media, the method comprising: receiving metadata of media, the metadata

 comprising one or more BaseURL elements; sending a request for a segment of the media using

 a Uniform Resource Locator (URL) of the segment, the URL being resolved with respect to a

 BaseURL element; receiving the segment; and decoding and rendering data of the media that is

 included in the segment, wherein the request is sent using an HTTP GET method, the BaseURL

 element specifies one or more common locations for segments, and the segment is one of the

 segments.

         165.    On information and belief, the Accused Instrumentalities have been used to

 infringe and continue to directly infringe at least claims 1, 2, 4, 5, 7, and 8 of the ’562 patent

 during the pendency of the ’562 patent.

         166.    Since at least approximately August 23, 2018 Vudu has had actual notice that it is

 inducing the direct infringement of the ’562 patent.




                                                                                          Page 29 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 30 of 41 PageID #: 33




        167.    On information and belief, the Accused Instrumentalities are used, marketed,

 provided to, and/or used by or for each of Defendant’s partners, clients, customers, and end users

 across the country and in this District.

        168.    Upon information and belief, since approximately August 23, 2018, Vudu has

 induced and continues to induce others to infringe at least claims 1, 2, 4, 5, 7, and 8 of the ’562

 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful

 blindness, actively aiding and abetting others to infringe, including but not limited to Vudu’s

 partners and customers, whose use of the Accused Instrumentalities constitutes direct

 infringement of at least claims 1, 2, 4, 5, 7, and 8 of the ’562 patent.

        169.    In particular, Vudu’s actions that aid and abet others such as their partners and

 customers to infringe include distributing the Accused Instrumentalities and providing materials

 and/or services related to the Accused Instrumentalities. On information and belief, Vudu has

 engaged in such actions with specific intent to cause infringement or with willful blindness to the

 resulting infringement because Vudu has had actual knowledge of the ’562 patent and that its

 acts were inducing infringement of the ’562 patent since approximately August 23, 2018.

        170.    Helios first notified Vudu of Plaintiffs’ DASH patent portfolio and Vudu’s

 infringement of the patents in that portfolio via a letter dated August 23, 2018.

        171.    Helios attempted to contact Vudu about Vudu’s infringement of Plaintiffs’ DASH

 patents two additional times over the next month. Vudu responded in or around October 2018

 with a short letter stating that Vudu would investigate the matter and respond in due course.

        172.    From October 2018 to March 2019, Helios made several attempts to engage Vudu

 in good-faith discussion to no avail, including several failed attempts to enter into a standard

 non-disclosure agreement (“NDA”) with Vudu to facilitate free discussion between the parties.




                                                                                        Page 30 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 31 of 41 PageID #: 34




            173.    In approximately late-February 2019, at Vudu’s request, Helios promptly

 provided additional information, namely evidence of the conveyance of an exclusive license

 from Ideahub to Helios.

            174.    Despite the passage of nearly one year, Vudu has avoided participating in

 substantive licensing discussions with Helios and continues to infringe and/or to induce the

 infringement of the patents in Plaintiffs’ DASH portfolio.

            175.    On information and belief, Vudu’s infringement has been and continues to be

 willful.

            176.    Plaintiffs have been harmed by Vudu’s infringing activities.

                   COUNT IX – INFRINGEMENT OF U.S. PATENT NO. 8,909,805

            177.    The allegations set forth in the foregoing paragraphs 1 through 176 are

 incorporated into this Ninth Claim for Relief.

            178.    On December 9, 2014, the ’805 patent was duly and legally issued by the United

 States Patent and Trademark Office under the title “Apparatus and Method for Providing

 Streaming Content.” A true and correct copy of the ’805 patent is attached as Exhibit 17.

            179.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’805

 patent.

            180.    Helios holds the exclusive right to assert all causes of action arising under the

 ’805 patent and the right to collect any remedies for infringement of it.

            181.    Upon information and belief, Vudu has and continues to induce the direct

 infringement of at least claims 1, 2, 3, and 4 of the ’805 patent by selling, offering to sell,

 making, using, and/or providing and causing to be used streaming media content in accordance

 with the MPEG-DASH standard (the “Accused Instrumentalities”), including one or more videos

 on demand (“VOD”) such as those available at https://www.vudu.com/content/movies/home.


                                                                                           Page 31 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 32 of 41 PageID #: 35




 The preliminary claim chart attached as Exhibit 18 sets forth an exemplary instance of such

 direct infringement.

         182.    Upon information and belief, the Accused Instrumentalities are used to perform

 methods for providing media, the method comprising: receiving metadata of media, the metadata

 comprising one or more periods; processing the received metadata and extracting information

 included in the metadata, wherein the metadata includes a range attribute; requesting a segment

 suitable for a specific interval based on a request for bytes of a resource indicated by a URL that

 are designated by the range attribute; accessing segments of the media based on information

 provided by the metadata; decoding and rendering data of the media that is included in the

 segments; wherein each of the periods comprises one or more representations of the media,

 wherein each of the representations starts from a beginning point of a period including each of

 the representation and continues to an ending point of the period, and comprises one or more

 segments; and wherein determining the start of a first period among one or more period

 comprises: when a start attribute exists in the first period element of the first period, a start time

 of the first period is equivalent to a value of the start attribute, when a start attribute does not

 exist in the first period element of the first period, and when a second period element of the

 second period includes a duration attribute, the start time of the first period is obtained by adding

 a value of the duration attribute of the second period element to a start time of the second period,

 and when a start attribute does not exist in the first period element of the first period, and when

 the first period is the first of the one or more periods, the start time of the first period is zero.

         183.    On information and belief, the Accused Instrumentalities have been used to

 infringe and continue to directly infringe at least claims 1, 2, 3, and 4 of the ’805 patent during

 the pendency of the ’805 patent.




                                                                                            Page 32 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 33 of 41 PageID #: 36




        184.    Since at least approximately August 23, 2018 Vudu has had actual notice that it is

 inducing the direct infringement of the ’805 patent.

        185.    On information and belief, the Accused Instrumentalities are used, marketed,

 provided to, and/or used by or for each of Defendant’s partners, clients, customers, and end users

 across the country and in this District.

        186.    Upon information and belief, since approximately August 23, 2018, Vudu has

 induced and continues to induce others to infringe at least claims 1, 2, 3, and 4 of the ’805 patent

 under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness,

 actively aiding and abetting others to infringe, including but not limited to Vudu’s partners and

 customers, whose use of the Accused Instrumentalities constitutes direct infringement of at least

 claims 1, 2, 3, and 4 of the ’805 patent.

        187.    In particular, Vudu’s actions that aid and abet others such as their partners and

 customers to infringe include distributing the Accused Instrumentalities and providing materials

 and/or services related to the Accused Instrumentalities. On information and belief, Vudu has

 engaged in such actions with specific intent to cause infringement or with willful blindness to the

 resulting infringement because Vudu has had actual knowledge of the ’805 patent and that its

 acts were inducing infringement of the ’805 patent since approximately August 23, 2018.

        188.    Helios first notified Vudu of Plaintiffs’ DASH patent portfolio and Vudu’s

 infringement of the patents in that portfolio via a letter dated August 23, 2018.

        189.    Helios attempted to contact Vudu about Vudu’s infringement of Plaintiffs’ DASH

 patents two additional times over the next month. Vudu responded in or around October 2018

 with a short letter stating that Vudu would investigate the matter and respond in due course.




                                                                                       Page 33 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 34 of 41 PageID #: 37




            190.   From October 2018 to March 2019, Helios made several attempts to engage Vudu

 in good-faith discussion to no avail, including several failed attempts to enter into a standard

 non-disclosure agreement (“NDA”) with Vudu to facilitate free discussion between the parties.

            191.   In approximately late-February 2019, at Vudu’s request, Helios promptly

 provided additional information, namely evidence of the conveyance of an exclusive license

 from Ideahub to Helios.

            192.   Despite the passage of nearly one year, Vudu has avoided participating in

 substantive licensing discussions with Helios and continues to infringe and/or to induce the

 infringement of the patents in Plaintiffs’ DASH portfolio.

            193.   On information and belief, Vudu’s infringement has been and continues to be

 willful.

            194.   Plaintiffs have been harmed by Vudu’s infringing activities.

                   COUNT X – INFRINGEMENT OF U.S. PATENT NO. 9,325,558

            195.   The allegations set forth in the foregoing paragraphs 1 through 194 are

 incorporated into this Tenth Claim for Relief.

            196.   On April 26, 2016, the ’558 patent was duly and legally issued by the United

 States Patent and Trademark Office under the title “Apparatus and Method for Providing

 Streaming Content.” A true and correct copy of the ’558 patent is attached as Exhibit 19.

            197.   Ideahub is the assignee and owner of the right, title, and interest in and to the ’558

 patent.

            198.   Helios holds the exclusive right to assert all causes of action arising under the

 ’558 patent and the right to collect any remedies for infringement of it.

            199.   Upon information and belief, Vudu has and continues to induce the direct

 infringement of at least claims 1, 2, 3, 4, and 5 of the ’558 patent by selling, offering to sell,


                                                                                          Page 34 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 35 of 41 PageID #: 38




 making, using, and/or providing and causing to be used streaming media content in accordance

 with the MPEG-DASH standard (the “Accused Instrumentalities”), including one or more videos

 on demand (“VOD”) such as those available at https://www.vudu.com/content/movies/home.

 The preliminary claim chart attached as Exhibit 20 sets forth an exemplary instance of such

 direct infringement.

        200.     Upon information and belief, the Accused Instrumentalities are used to perform

 methods for providing media content including one or more periods, the method comprising:

 receiving metadata of the media content from a server, the metadata comprising a

 minBufferTime attribute indicating a minimum amount of initially buffered media content that is

 required to ensure playout of the media content, the minBufferTime attribute being defined in

 segment unit, wherein the metadata is a media presentation description (MPD) that provides

 descriptive information that enables a client to select one or more representations; receiving the

 media content from the server, and buffering the received media content by at least the minimum

 amount; and playing back the media content, wherein the minBufferTime attribute relates to the

 one or more periods, and wherein the minBufferTime attribute relates to providing a minimum

 amount of initially buffered media at a beginning of a media presentation, at a beginning of the

 one or more periods of the media presentation, or at any random access point of the media

 presentation.

        201.     On information and belief, the Accused Instrumentalities have been used to

 infringe and continue to directly infringe at least claims 1, 2, 3, 4, and 5 of the ’558 patent during

 the pendency of the ’558 patent.

        202.     Since approximately August 23, 2018, Vudu has had actual notice that it is

 inducing the direct infringement of the ’558 patent.




                                                                                        Page 35 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 36 of 41 PageID #: 39




        203.    On information and belief, the Accused Instrumentalities are used, marketed,

 provided to, and/or used by or for each of Defendant’s partners, clients, customers, and end users

 across the country and in this District.

        204.    Upon information and belief, since approximately August 23, 2018, Vudu has

 induced and continues to induce others to infringe at least claims 1, 2, 3, 4, and 5 of the ’558

 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful

 blindness, actively aiding and abetting others to infringe, including but not limited to Vudu’s

 partners and customers, whose use of the Accused Instrumentalities constitutes direct

 infringement of at least claims 1, 2, 3, 4, and 5 of the ’558 patent.

        205.    In particular, Vudu’s actions that aid and abet others such as their partners and

 customers to infringe include distributing the Accused Instrumentalities and providing materials

 and/or services related to the Accused Instrumentalities. On information and belief, Vudu has

 engaged in such actions with specific intent to cause infringement or with willful blindness to the

 resulting infringement because Vudu has had actual knowledge of the ’558 patent and that its

 acts were inducing infringement of the ’558 patent since approximately August 23, 2018.

        206.    Helios first notified Vudu of Plaintiffs’ DASH patent portfolio and Vudu’s

 infringement of the patents in that portfolio via a letter dated August 23, 2018.

        207.    Helios attempted to contact Vudu about Vudu’s infringement of Plaintiffs’ DASH

 patents two additional times over the next month. Vudu responded in or around October 2018

 with a short letter stating that Vudu would investigate the matter and respond in due course.

        208.    From October 2018 to March 2019, Helios made several attempts to engage Vudu

 in good-faith discussion to no avail, including several failed attempts to enter into a standard

 non-disclosure agreement (“NDA”) with Vudu to facilitate free discussion between the parties.




                                                                                       Page 36 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 37 of 41 PageID #: 40




            209.    In approximately late-February 2019, at Vudu’s request, Helios promptly

 provided additional information, namely evidence of the conveyance of an exclusive license

 from Ideahub to Helios.

            210.    Despite the passage of nearly one year, Vudu has avoided participating in

 substantive licensing discussions with Helios and continues to infringe and/or to induce the

 infringement of the patents in Plaintiffs’ DASH portfolio.

            211.    On information and belief, Vudu’s infringement has been and continues to be

 willful.

            212.    Plaintiffs have been harmed by Vudu’s infringing activities.

                   COUNT XI – INFRINGEMENT OF U.S. PATENT NO. 9,467,493

            213.    The allegations set forth in the foregoing paragraphs 1 through 212 are

 incorporated into this Eleventh Claim for Relief.

            214.    On October 11, 2016, the ’493 patent was duly and legally issued by the United

 States Patent and Trademark Office under the title “Apparatus and Method for Providing

 Streaming Content.” A true and correct copy of the ’493 patent is attached as Exhibit 21.

            215.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’493

 patent.

            216.    Helios holds the exclusive right to assert all causes of action arising under the

 ’493 patent and the right to collect any remedies for infringement of it.

            217.    Upon information and belief, Vudu has and continues to induce the direct

 infringement of at least claims 1, 2, and 4 of the ’493 patent by selling, offering to sell, making,

 using, and/or providing and causing to be used streaming media content in accordance with the

 MPEG-DASH standard (the “Accused Instrumentalities”), including one or more videos on

 demand (“VOD”) such as those available at https://www.vudu.com/content/movies/home.


                                                                                           Page 37 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 38 of 41 PageID #: 41




 The preliminary claim chart attached as Exhibit 22 sets forth an exemplary instance of such

 direct infringement.

        218.    Upon information and belief, the Accused Instrumentalities are used to perform

 methods for providing media, the methods comprising: receiving metadata of media, the

 metadata comprising one or more BaseURL elements; sending a request for a segment of the

 media using a Uniform Resource Locator (URL) of the segment, the URL being resolved with

 respect to a BaseURL element; receiving the segment; and decoding and rendering data of the

 media that is included in the segment, wherein the metadata selectively comprises a sourceURL

 attribute of the segment, and wherein, when the metadata selectively comprises the sourceURL

 attribute of the segment, a BaseURL element among the BaseURL elements is mapped to the

 sourceURL attribute, so that the URL is generated.

        219.    On information and belief, the Accused Instrumentalities have been used to

 infringe and continue to directly infringe at least claims 1, 2, and 4 of the ’493 patent during the

 pendency of the ’493 patent.

        220.    Since approximately August 23, 2018, Vudu has had actual notice that it is

 inducing the direct infringement of the ’493 patent.

        221.    On information and belief, the Accused Instrumentalities are used, marketed,

 provided to, and/or used by or for each of Defendant’s partners, clients, customers, and end users

 across the country and in this District.

        222.    Upon information and belief, since approximately August 23, 2018, has induced

 and continues to induce others to infringe at least claims 1, 2, and 4 of the ’493 patent under

 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

 aiding and abetting others to infringe, including but not limited to Vudu’s partners and




                                                                                        Page 38 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 39 of 41 PageID #: 42




 customers, whose use of the Accused Instrumentalities constitutes direct infringement of at least

 claims 1, 2, and 4 of the ’493 patent.

        223.    In particular, Vudu’s actions that aid and abet others such as their partners and

 customers to infringe include distributing the Accused Instrumentalities and providing materials

 and/or services related to the Accused Instrumentalities. On information and belief, Vudu has

 engaged in such actions with specific intent to cause infringement or with willful blindness to the

 resulting infringement because Vudu has had actual knowledge of the ’493 patent and that its

 acts were inducing infringement of the ’493 patent since approximately August 23, 2018.

        224.    Helios first notified Vudu of Plaintiffs’ DASH patent portfolio and Vudu’s

 infringement of the patents in that portfolio via a letter dated August 23, 2018.

        225.    Helios attempted to contact Vudu about Vudu’s infringement of Plaintiffs’ DASH

 patents two additional times over the next month. Vudu responded in or around October 2018

 with a short letter stating that Vudu would investigate the matter and respond in due course.

        226.    From October 2018 to March 2019, Helios made several attempts to engage Vudu

 in good-faith discussion to no avail, including several failed attempts to enter into a standard

 non-disclosure agreement (“NDA”) with Vudu to facilitate free discussion between the parties.

        227.    In approximately late-February 2019, at Vudu’s request, Helios promptly

 provided additional information, namely evidence of the conveyance of an exclusive license

 from Ideahub to Helios.

        228.    Despite the passage of nearly one year, Vudu has avoided participating in

 substantive licensing discussions with Helios and continues to infringe and/or to induce the

 infringement of the patents in Plaintiffs’ DASH portfolio.




                                                                                       Page 39 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 40 of 41 PageID #: 43




            229.   On information and belief, Vudu’s infringement has been and continues to be

 willful.

            230.   Plaintiffs have been harmed by Vudu’s infringing activities.

                        STATEMENT REGARDING FRAND OBLIGATION

            231.   Plaintiffs contend that, pursuant to relevant ISO and IEC guidelines, bylaws, and

 policies, many of the claims of the Asserted Patents are subject to Fair, Reasonable, and Non-

 Discriminatory (“FRAND”) licensing obligations to willing licensees.

            232.   To the extent Vudu refuses to willingly take a license under such claims of the

 Asserted Patents under FRAND terms, Plaintiffs reserve the right to treat Vudu as an unwilling

 licensee, such that Plaintiffs would not be bound by any FRAND licensing obligation for

 purposes of this action or any license to Vudu. Accordingly, Plaintiffs seek the maximum

 available reasonable royalty damages to compensate for Vudu’s infringing activities.

                                            JURY DEMAND

            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

 jury on all issues triable as such.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs demand judgment for itself and against Vudu as follows:

            A.     An adjudication that Vudu has infringed each of the Asserted Patents;

            B.     An award of damages to be paid by Vudu adequate to compensate Plaintiffs for

 Vudu’s past infringement of each of the Asserted Patents, and any continuing or future

 infringement through the date such judgment is entered, including interest, costs, expenses and

 an accounting of all infringing acts including, but not limited to, those acts not presented at trial;

            C.     A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

 Plaintiffs’ reasonable attorneys’ fees; and


                                                                                         Page 40 of 41
Case 1:19-cv-01792-CFC-SRF Document 2 Filed 09/24/19 Page 41 of 41 PageID #: 44




        D.      An award to Plaintiffs of such further relief at law or in equity as the Court deems

 just and proper.


 Dated: September 24, 2019                    DEVLIN LAW FIRM LLC

                                              /s/ Timothy Devlin
                                              Timothy Devlin (No. 4241)
                                              1526 Gilpin Avenue
                                              Wilmington, Delaware 19806
                                              Telephone: (302) 449-9010
                                              Facsimile: (302) 353-4251
                                              tdevlin@devlinlawfirm.com

                                              Attorney for Plaintiffs Helios Streaming, LLC,
                                              and Ideahub, Inc.




                                                                                      Page 41 of 41
